Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 1 of 21




                    Exhibit 2
            Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 2 of 21

                                                                                                       US010533712B2


         United States Patent                                                    ( 10 ) Patent No.: US 10,533,712 B2
         Takeuchi et al.                                                         (45 ) Date of Patent:    Jan. 14 , 2020
( 54 ) LIGHT BULB SHAPED LAMP                                               (52 ) U.S. Ci.
                                                                                       CPC                F21K 9/235 ( 2016.08 ); F21K 9/232
(71 ) Applicant: Panasonic Intellectual Property                                              (2016.08 ); F21K 9/237 (2016.08 ); F21K 9/238
                 Management Co., Ltd., Osaka (JP )                                                                         ( 2016.08 );
(72 ) Inventors: Nobuyoshi Takeuchi, Osaka ( JP );                                                  (Continued )
                  Tsugihiro Matsuda, Kyoto (JP ); Hideo                     ( 58 ) Field of Classification Search
                 Nagai, Osaka ( JP ); Masahiro Miki,                               CPC          F21V 3/02; F21V 31/005 ; F21K 9/232 ;
                 Osaka (JP ) ; Yoshitaka Kurimoto ,                                           F21K 9/235 ; HOIL 33/62 ; HOIL 25/0753
                 Osaka ( JP )                                                          See application file for complete search history .
                                                                            (56 )                       References Cited
(73 ) Assignee : PANASONIC INTELLECTUAL
                       PROPERTY MANAGEMENT CO .,                                                U.S. PATENT DOCUMENTS
                       LTD ., Osaka ( JP )
                                                                                    2,780,746 A          2/1957 Arnott
( * ) Notice :         Subject to any disclaimer, the term of this                  3,598,511 A          8/1971 Ohmae
                       patent is extended or adjusted under 35                                            (Continued )
                U.S.C. 154(b ) by 0 days.                                                     FOREIGN PATENT DOCUMENTS
(21 ) Appl. No.: 15/639,474                                                 CN                  201016445 Y        2/2008
                                                                            EP                    2081227 A2       7/2009
(22)     Filed :       Jun . 30 , 2017                                                                     (Continued )
(65)                 Prior Publication Data
                                                                                                     OTHER PUBLICATIONS
         US 2017/0299126 A1 Oct. 19 , 2017
                                                                            Machine Translation of JP2009-016058 of Jan. 22, 2009 .
                   Related U.S. Application Data                                                           (Continued )
(63 ) Continuation of application No. 13 /394,205 , filed as                Primary Examiner Evan P Dzierzynski
      application No. PCT/JP2011/004103 on Jul. 20 , 2011 ,                 (74 ) Attorney, Agent, or Firm           Greenblum & Bernstein ,
         now Pat. No. 9,732,930 .                                           P.L.C
( 30 )              Foreign Application Priority Data                       (57 )                         ABSTRACT
    Jul. 20 , 2010      (JP )                         2010-162504            A light emitting module includes a base board having a first
    Mar. 4 , 2011       ( JP )                        2011-047336           surface and a second surface opposing the first surface . A
                                                                            plurality of light-emitting diodes is provided on the first
(51) Int. Cl.                                                               surface of the base board . A seal covers the plurality of
         F21K 9/235                    ( 2016.01 )                           light-emitting diodes , includes a wavelength conversion
         F21V 9/30                     ( 2018.01 )                          material , and covers the second surface of the base board .
                                 (Continued )                                               18 Claims, 8 Drawing Sheets
                                                                              170




                                                                    130 120
                                                                                        141
                                                                                               140
                                                                                        142


                                                                              160
                                                     171
                                                     182
                                                                                 180
                                                     190                         191
                                                     181


                                                                      192
             Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 3 of 21


                                                         US 10,533,712 B2
                                                                  Page 2

(51) Int. Ci.                                                              2004/0085767
                                                                           2005/0200285
                                                                                          A1 5/2004 Yamashita et al .
                                                                                          Al 9/2005 Foo
          F21K 9/232               (2016.01 )                              2005/0237005   A1 10/2005 Maxik
          F21V 29/70               ( 2015.01 )                             2007/0139949   A1 * 6/2007 Tanda                     HO1L 33/62
          F21K 9/238               ( 2016.01 )                                                                                       362/551
          F21K 9/237               ( 2016.01)                              2008/0137360 A1       6/2008 Van Rijswick et al.
          F21V 3/02                ( 2006.01 )                             2008/0231169 Al   9/2008 Hata et al.
                                                                           2008/0251809 Al 10/2008 Wolf et al.
          F21V 9/08                ( 2018.01)                              2009/0080187 A1 * 3/2009 Chou                       F21V 29/006
          F21V   19/00             (2006.01)                                                                                         362/231
          F21V   23/00             ( 2015.01)                              2009/0184618 A1 *     7/2009 Hakata                HOIL 25/0753
          F21V   31/00             ( 2006.01)                                                                                         313/1
          F21K   9/66              ( 2016.01 )                             2009/0231833 A1 *     9/2009 Miki                   HOIL 33/505
          HOIL   25/075            (2006.01)                                                                                         362/84
                                                                           2009/0296017 Al 12/2009 Itoh et al .
          HOIL   33/50             (2010.01)                               2010/0046220 A1 * 2/2010 Fukasawa                      F21K 9/00
          HOIL   33/52             (2010.01 )                                                                                     362/249.02
          HOIL 33/62               ( 2010.01 )                             2010/0046221 A1       2/2010 Posselt et al.
          HOIL 33/54               ( 2010.01 )                             2010/0109568 A1       5/2010 Camras et al.
          F21Y 105/10                                                      2010/0213852 Al       8/2010 Imai
                                   ( 2016.01 )                              2010/0253221 A1 * 10/2010 Chiang           F21K 9/00
          F21K 9/64                (2016.01)                                                                              315/32
          F21Y 103/10              ( 2016.01)                               2011/0025205 A1 2/2011 Van Rijswick et al.
                                                                            2013/0099271 Al      4/2013 Hakata et al.
          F21Y   115/10            ( 2016.01)
          F211   3/00              ( 2015.01)
          HOIL   33/48             ( 2010.01 )                                       FOREIGN PATENT DOCUMENTS
          HOIL   33/32             ( 2010.01 )                         JP              HO2-54107 U           4/1990
          HOIL   33/64             ( 2010.01 )                         JP            2001-126510             5/2001
( 52 ) U.S. Ci.                                                        JP                3093138 U          4/2003
          CPC                  F21K 9/66 (2016.08 ); F21V 3/02         JP            2005-268221            9/2005
                                                                       JP             2007-48864            2/2007
                  (2013.01 ); F21V 9/08 (2013.01); F21V 9/30           JP            2008-515158             5/2008
                     (2018.02 ); F21V 19/005 (2013.01); F21V           JP            2008-235824            10/2008
                     23/002 (2013.01); F21V 29/70 (2015.01) ;          JP             2009-16058             1/2009
                       F21V 31/005 (2013.01); HOIL 25/0753             JP            2009-021221             1/2009
                     (2013.01) ; HOIL 33/505 (2013.01); HOIL           JP             2010-15798             1/2010
                                                                       JP            2010-199144            9/2010
                      33/507 (2013.01); HOIL 33/52 (2013.01) ;        WO              2006/035349           4/2006
                HOIL 33/54 (2013.01 ); HOIL 33/62 ( 2013.01 );
                   F21K 9/64 (2016.08 ); F21V 3/00 (2013.01 );                             OTHER PUBLICATIONS
                        F21Y 2103/10 ( 2016.08); F21Y 2105/10
                     ( 2016.08 ); F21Y 2115/10 (2016.08); HOIL         Emissivity Table from Omega.com .
                33/32 (2013.01); HOIL 33/48 (2013.01); HOIL            Machine Translation of JP 2010-015798 of Jan. 21, 2010 .
                    33/502 (2013.01); HOIL 33/647 ( 2013.01 );         George C. Wei, Arlene Hekcer, and David A. Goodman , " Translu
                             HOIL 2224/45144 (2013.01); HOIL           cent Polycrystalline Alumina with Improved Resistance to Sodium
                        2224/45147 (2013.01 ); HOIL 2224/4903          Attack ” , 2001 , Journal of the American Ceramic Society , vol. 84 ,
                                                                       No. 12 , 2853-2862 .
                 (2013.01); HOIL 2224/49107 (2013.01); HOIL            Search Report issued by EPO patent office in EPO Patent Applica
                       2224/73265 (2013.01); HOIL 2924/00011           tion No. 11809454.9 , dated Oct. 26 , 2015 .
                         (2013.01) ; HOIL 2924/19107 (2013.01)         China Office Action , including Search Report , dated Jun . 30 , 2014 ,
                                                                       for the corresponding Chinese PatentApplication No. 201180003539.
( 56 )                    References Cited                             7.
                  U.S. PATENT DOCUMENTS                                Office Action from Japan Patent Office (JPO ), dated Sep. 10 , 2013 ,
                                                                       in corresponding Japanese Patent Application No. 2012-148914 .
         6,641,294 B2     11/2003 Lefebvre
                                                                       Office Action from Japan Patent Office (JPO ), dated Sep. 10 , 2013 ,
         7,018,859 B2 3/2006      Liao et al .
                                                                       in corresponding Japanese Patent Application No. 2012-228442.
         7,207,691 B2 4/2007       Lee et al.                          Japan Office Action in JP 2011-553185 , dated Oct. 2 , 2012 .
         7,388,324 B2 6/2008       Foo                                 Japan Office Action in JP 2011-553185, dated May 1, 2012 .
         7,810,974 B2 10/2010      Van Rijswick et al.                 FinalOffice Action dated Jul. 6 , 2018 for U.S. Appl. No. 15/ 286,940 .
         7,872,418 B2 1/2011      Hata et al.                          Office Action dated Dec. 27 , 2018 for U.S. Appl. No. 15/ 286,940 .
         8,068,194 B2 11/2011     Itoh et al.                          Office Action dated Dec. 27 , 2018 for U.S. Appl. No. 15 /639,374 .
         8,400,051 B2 3/2013      Hakata et al.                        U.S. Official Action in U.S. Appl. No. 15 /639,374 , dated May 22,
         8,922,101 B2 12/2014     Hakata et al .                       2019 .
 2004/0008525 A1 *         1/2004 Shibata                F21K 9/232
                                                            313/271    * cited by examiner
    Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 4 of 21


U.S. Patent         Jan. 14 , 2020     Sheet 1 of 8         US 10,533,712 B2




                            FIG . 1




                                     130 120


                                                      142
                                             ***



              190

              181


                                       192
    Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 5 of 21


U.S. Patent        Jan. 14, 2020      Sheet 2 of 8        US 10,533,712 R2




                                   FIG . 2A


         (*
   122
                                                             123


                                   120                             21




                                   FI . 2
                                                                 10




   - ?????????
              24                                           123

                                                                      1


                                                              14
                                                     20
    Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 6 of 21


U.S. Patent            Jan. 14 , 2020          Sheet 3 of 8                                                                     US 10,533,712 B2




                                        FIG . 3

                                                                                                                        130


                                                                                                                            4
                                .



                              *****                                                **

                                                                                        ...
                                                                                                                   ***
                                                                                                                   :*




                                                                  ****                  ******* * * * * ** * * *
                                                                                              .
                                                                          .
                                                                              1.
                                                                              ti**
                                                                       *****         **
                                                                                                      *




                 ***
                                        .
                                        **in                                       115                                  *




            ws

    118                                                                                                                               125




                                                istisnit 1 4ita 1 1 1 1 1 1 1 1 1 1 1 1)5


                                                                                                                   126
    Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 7 of 21


U.S. Patent              Jan. 14 , 2020         Sheet 4 of 8               US 10,533,712 B2

                                          FIG . 4
                                                180
                                                                 4




                                                                 «




                                                                 1

                                                                     1




                                          183
                                                           182




                                          FIG . SA
                                            180 °
                             150"




           90 °




                  60 °                                                   60 "
    Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 8 of 21


U.S. Patent            Jan. 14 , 2020     Sheet 5 of 8                US 10,533,712 B2

                                        FIG , 5B
                            150                          1500


                                                                   1209



                                                                          90 °




                                                                   60 °


                            304
                                          03

                                        FIG . 6A
                        200                                       221



                                                                                 TA
           222
           6. Go to
                                               220

                                        FIG . 6B
                              210                           230
                      223                                         225



                                                                220
                                               226
    Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 9 of 21


U.S. Patent                Jan. 14 , 2020             Sheet 6 of 8                               US 10,533,712 B2

                                           FIG .

                                                                             370


                                    310             300
           wensen

                                                                                                   340
                                                                                             342

                                                                        hincmagnanetnais
                                                                 ions
                                                                                           360




                    390

                                           FIG . 8A

                                 310            330                                         321
         322
                              **D   Page
                                           vt
                                                3
                                                           D
                     320
                                            FIG , 8B
                                                                334




                      320                                       333
   Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 10 of 21


U.S. Patent       Jan. 14 , 2020      Sheet 7 of 8         US 10,533,712 B2

                                   FIG . 9
                                   383 382



                                     386



                                    382
                                   FIG . 10



                   420-422                           430
                          423


                                    FIG , 11




                        521 522 523
                              520
                                    FIG , 12
                           600
                                                 630




                                           620
   Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 11 of 21


U.S. Patent       Jan. 14 , 2020    Sheet 8 of 8     US 10,533,712 B2




                                FIG . 13


                         2016                 20
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 12 of 21


                                                    US 10,533,712 B2
                               1                                                                     2
             LIGHT BULB SHAPED LAMP                                      from the LED to the optical fiber, which becomes a bottle
                                                                        neck for increasing efficiency. Furthermore , in order to
   This application is a continuation of U.S. application Ser.          compensate the coupling loss and waveguide loss for obtain
No. 13 /394,205, filed Mar. 5 , 2012 , which is a National              ing high luminous flux , it is necessary to increase the
Phase ofPCT Patent Application No. PCT/JP2011/004103 , 5 luminous flux from the LED which is the light source .
filed Jul. 20 , 2011 and claims the benefit of Japanese Patent          However, it is necessary to increase the input power to the
Application No. 2011-047336 filed on Mar. 4 , 2011 , Japa               LED , which causes reduction in efficiency and lifetime.
nese Patent Application No. 2010-162504 filed on Jul. 20 ,                 The present invention has been conceived in order to
2010. The entire disclosures of the above -identified appli             solve these problems, and it is an object of the present
cations, including the specifications, drawings and claims 10 invention to provide a light bulb shaped lamp capable of
are incorporated herein by reference in their entirety .      reproducing the simulative light-emission of the filament in
                                                              the conventional incandescent light bulb emitting lightwith
                    TECHNICAL FIELD                                     out using optical fibers .
   The present invention relates to LED light bulbs including      15                       Solution to Problem
light-emitting devices, and particularly relates to a light bulb
shaped LED lamp having a light-emitting diode (LED ).                     In order to solve the problemsdescribed above , an aspect
                                                                        of the light bulb shaped lamp according to the present
                   BACKGROUND ART                           invention is A light bulb shaped lamp comprising: a base
                                                         20 board ; a light-emitting device mounted on the base board ; a
   Compared to conventional illumination light source , base for receiving power from outside ; at least two power
semiconductor light emitting devices such as LEDs are supply leads for supplying power to the light-emitting
small, have high efficiency and long lifetime as a light device ; and a globe for housing the base board , the light
source. Recentmarket needs for saving energy and resource emitting device, and the power supply leads, the globe being
boosts the demand for light bulb shaped lamps using LEDs 25 partially attached to the base, in which the base board is
(hereafter simply referred to as “ LED light bulb ” ) and translucent, each of the two power-supply leads is extended
lighting apparatuses including the LED light bulbs. Mean    from a side of the base toward inside of the globe and is
while , somemanufacturers stop manufacturing incandescent connected to the base board , and the light-emitting device is
light bulbs using filaments (filament coils ).              provided between (i) a portion at which one of the two
   For example , the patent literature 1 discloses a conven- 30 power-supply leads and thebase board are connected and ( ii )
tional LED light bulb reproducing the shape of conventional             a portion at which the other of the two power- supply leads
 filament in an incandescent light bulb . In the LED light bulb         and the base board are connected .
disclosed in the patent literature 1 , an optical fiber resem          With this configuration , it is possible to implement, using
bling the shape of a filament is housed in the globe , an end        the light-emitting device , a light bulb shaped lamp capable
portion of the LED and the optical fiber are provided near 35 of reproducing the lighting status similar to an incandescent
 the base, and the light emitted from the LED is coupled to lamp in which the filament can be seen through the globe .
 the end portion of the optical fiber . With this configuration ,      Furthermore, in an aspect of the light bulb shaped lamp
the waves of the light emitted from the LED are guided to according to the present invention , the base board may be
the inside of the optical fiber. This reproduces a state as if the supported by the two power -supply leads .
filament emits light.                                             40    With this configuration , it is possible to simplify the
                                                                     component structure .
                         CITATION LIST                                 Furthermore, in an aspect of the light bulb shaped lamp
                                                                     according to the present invention , a plurality of the light
                         Patent Literature                           emitting devices may be mounted in line , and are covered
                                                                  45 with a sealing material with translucent property , and
[Patent Literature 1 ] Japanese Unexamined Patent Applica               the sealing material may be formed in line connecting a
tion Publication (Translation of PCT Application ) No. 2008 gap between the light-emitting devices.
515158                                                                 With this configuration , it is possible to protect the
                                                                     light- emitting device with the sealing material. Furthermore ,
                SUMMARY OF INVENTION                              50 by covering the light- emitting device with the translucent
                                                                     material, twinkling light is emitted when the electric bulb
                        Technical Problem                            shaped lamp is turned on .
                                                                        Furthermore, in an aspect of the light bulb shaped lamp
    The incandescent light bulb with the filament that can be according to the present invention , the sealing material may
seen through the globe is mainly used for decoration . 55 include a wavelength conversion material which absorbs
Luminance that allows directly viewing the filament and light emitted from the light-emitting device and converts a
high luminous flux that would brighten up an area around the wavelength of the light into another wavelength .
 light bulb are required for the incandescent light bulb .             With this configuration , a linear shaped light-emitting part
Accordingly, when replacing the incandescent light bulb is formed , reproducing the lighting status of the filament in
with LED light bulb , luminance and luminous flux equiva- 60 the conventional incandescent light bulb when the light bulb
lent to those of the incandescent light bulb are required for shaped lamp is turned on .
the LED light bulb . Higher efficiency and longer lifetime              Furthermore , in an aspect of the light bulb shaped lamp
than those of the incandescent light bulb are required for the according to the present invention , the light -emitting device
LED light bulb as well.                                              may not be mounted on a surface of the base board opposite
    Optical fiber is used in the LED lightbulb disclosed in the 65 to a surface on which the light-emitting device is mounted ,
patent literature 1. This becomes loss in coupling and loss in and a second sealing material may be provided on the
waveguide when coupling and guiding the light emitted opposite surface, the second sealing material being provided
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 13 of 21


                                                    US 10,533,712 B2
                               3                                                                    4
over, in plan view , the sealing material on the surface on             With this configuration , it is possible to cause the filament
which the light-emitting device is mounted in plan view .            part to emit light by the AC power without using the diode
  With this configuration , the light emitted from a surface         for rectification . Accordingly, the circuit configuration is
on which no light-emitting device is mounted (for example ,          simplified .
blue light) is converted into another color ( for example ,      5

converted into yellow light), and a synthesized light such as                   Advantageous Effects of Invention
white light is emitted even from a surface on which no
light-emitting device is mounted .                                   The present invention can reproduce the simulated light
   Furthermore, in an aspect of the light bulb shaped lamp emission state of the filament in a conventional incandescent
according to the present invention , the sealing materialmay 10 light bulb emitting light. Furthermore, in the present inven
be in zig -zag shape .                                            tion , it is not necessary to use optical fibers. Thus, no
   With this configuration , it is possible to simulate the shape coupling loss described above occurs, implementing an LED
of the filament of the conventional incandescent light bulb . light bulb with high efficiency and high luminous flux .
  Furthermore, in an aspect of the light bulb shaped lamp 15 Furthermore, since the light- emitting device is covered
according to the present invention , a surface of the base with the sealing material, the sealing material and the base
board on which the light- emitting device is mounted may be board becomes the light-emitting unit, thereby implement
in a rectangle shape , the two power supply leads may be ing an LED light bulb with high efficiency and high lumi
connected to shorter sides of the rectangle.                      nous flux .
   With this configuration , it is possible to simulate the 20             BRIEF DESCRIPTION OF DRAWINGS
supporting status of the filament part of the conventional
incandescent light bulb .
   Furthermore , in an aspect of the light bulb shaped lamp         FIG . 1 is a front view of the LED light bulb according to
according to the present invention , a plurality of the light theFIGembodiment      1 of the present invention .
                                                                         . 2A is a diagrammatic perspective view illustrating
emitting devices are mounted on at least two surfaces of the 25
base board .                                                      the configuration of the filament part in the LED light bulb
   With this configuration , it is possible to simulate the state according to the embodiment 1 of the present invention .
of the filament of the conventional incandescent light bulb in      FIG . 2B is a cross -sectional view of the filament part in
which filaments are entwined .                                       the LED light bulb according to the embodiment 1 of the
  Furthermore, in an aspect of the light bulb shaped lamp 30 present invention (cross-sectional view along X -X ' in FIG .
according to the present invention , two through holes may 2A ).
be formed in the base board , and one of the two power          FIG . 3 is a cross -sectional view for describing the con
supply leadsmay pass through one of the two through holes, figuration of the LED chip and the peripheral part of the
and the other of the two power supply leads may pass 35 LED chip in the LED light bulb according to the embodi
through the other of the two through holes .                     ment 1 of the present invention .
   With this configuration , the base board can be firmly           FIG . 4 is a diagram illustrating the circuit configuration of
connected to the power supply leads .                            a lighting circuit in the LED light bulb according to the
   Furthermore, in an aspect of the light bulb shaped lamp embodiment
                                                                    FIG   . 5A is
                                                                                  1 of the present invention .
                                                                                   a chart illustrating a light-distribution pattern
according to the present invention , the base board  may   be 40
made of a hard -brittle material having an emissivity of 0.8 of the LED light bulb according to the embodiment 1 of the
or higher                                                        present invention in which a base board made of translucent
   With this configuration , it is possible to promote heat polycrystalline alumina ceramic ( total transmittance of 90 %
dissipation from the base board .                                or higher ) is used .
   Furthermore , in an aspect of the light bulb shaped lamp 45 FIG . 5B is a chart illustrating a light-distribution pattern
according to the present invention , the base board may be of the LED light bulb according to a comparative example
made of translucent ceramic, and the two power-supply in which a base board made of opaque alumina ceramic is
leads are copper wires .                                         used .
   With this configuration , it is possible to promote heat         FIG . 6A is a diagrammatic perspective view illustrating
dissipation from the base board toward the base through the 50 the configuration of the filament part in the LED light bulb
power supply leads.                                              according to the variation of the embodiment 1 of the present
   Furthermore , in an aspect of the light bulb shaped lamp invention .
according to the present invention , an electronic part elec        FIG . 6B is a cross -sectional view of the filament part in
trically connected to the light-emitting device may be the LED light bulb according to the variation of the embodi
housed in the base .                                          55 ment 1 of the present invention (cross -sectional view along
   With this configuration , power is appropriately supplied     A - A ' in FIG . 6A ).
to the light-emitting device .                                      FIG . 7 is a front view of the LED light bulb according to
   Furthermore , an aspect of the light bulb shaped lamp the embodiment 2 of the present invention .
according to the present invention includes a first series          FIG . 8A is top view illustrating the configuration of the
connected group and a second series -connected group each 60 filament part in the LED light bulb according to the embodi
of which is a group of a plurality of the light- emitting ment 2 of the present invention .
devices connected in series , in which the first series -con        FIG . 8B is a diagram illustrating the arrangement of a
nected group and the second series -connected group are sealing material in the filament part of the LED light bulb
electrically connected in an inverse parallel connection , AC according to the embodiment 2 of the present invention .
power is supplied to the two power -supply leads, and each 65 FIG . 9 is a diagram illustrating the circuit configuration of
of the two power- supply leads is electrically connected to a lighting circuit in the LED light bulb according to the
each end of the inverse parallel connection .                     embodiment 2 of the present invention .
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 14 of 21


                                                    US 10,533,712 B2
                               5                                                                     6
  FIG . 10 is a diagram (diagrammatic perspective view ) for    the filament part 100 at the center of the globe 170 achieves
describing the variation 1 of the filament part of the LED      light-distribution property closely similar to the incandes
light bulb according to the embodiment 2 of the present cent light bulb using conventional filament coil when the
invention .                                                     lamp is turned on for light emission .
   FIG . 11 is a diagram (diagrammatic perspective view ) for 5 In addition , the filament part 100 is suspended in the globe
describing the variation 2 of the filament part of the LED 170 with the support of the two power supply leads 140
light bulb according to the embodiment 2 of the present ( 141, 142 ) at the ends of the base board 120. More specifi
invention .                                                     cally, the filament part 100 is off the inner surface of the
   FIG . 12 is a diagram (diagrammatic perspective view ) for globe 170 in the globe 170. The two power supply leads 140
describing the variation 3 of the filament part of the LED 10 are supported by the stem 160. The opening 171 of the globe
light bulb according to the embodiment 2 of the present 170 is closed by the stem 160. The base 190 is attached to
invention .
   FIG . 13 is a diagram (top view ) for describing the hide           the closed part. The circuit 180 is housed in the base
variation 4 of the filament part of the LED light bulb 15 from The
                                                                190.
                                                                        the
                                                                            two power supply leads 140 ( 141, 142) extend
                                                                            stem 160 to outside of the globe 170 , and are
according to the embodiment 2 of the present invention .        connected to the circuit 180. Among the two power supply
            DESCRIPTION OF EMBODIMENTS                          leads 140 (141 , 142 ) connecting the circuit 180 and the base
                                                                 190 , one of the power supply leads 141 is electrically
   The following shall describe the light bulb shaped lamp      connected    to a screw part 191 on the side surface of the base ,
according to the embodiment of the present invention with 20 and the other power supply lead 142 is electrically con
reference to the drawings. However, the present invention is nected to the eyelet 192 at the bottom of the base. The
determined based on the recitation in Claims. Accordingly , following is the more detailed description of the components
among the components in the following embodi ents, the of the LED light bulb 1 according to the embodiment 1.
components not recited in the independent claim which (Filament Part)
illustrates the most generic concept of the present invention 25 First, the filament part 100 shall be described with refer
are not necessary for solving the problem of the present ence to FIGS. 2A and 2B . FIG . 2A is a diagrammatic
invention but included as a part of a preferable embodiment. perspective view of the filament part in the LED light bulb
Note that , the diagrams are schematic diagrams, and illus according to the embodiment 1 of the present invention , and
tration is not necessarily strictly accurate .                  FIG . 2B is a cross -sectional view of the filament part along
                                                                30 X - X ' in FIG . 2A .
                        Embodiment 1                                     As illustrated in FIGS. 2A and 2B , the filament part 100
                                                                      includes a plurality of LED chips 110 , a base board 120 on
   First, the light bulb shaped lamp according to the embodi          which the LED chips 110 are mounted , and a sealing
ment 1 of the present invention shall be described . The light        material 130 for sealing the LED chips 110 .
bulb shaped lamp according to the embodiment 1 of the 35                  The base board 120 is a mounting base board for mount
present invention is a light bulb shaped lamp in which LED            ing the LED chips 110 , and is a long board having a first
is used as the light source, and is the LED light bulb                main surface 125 ( front surface ) composing the surface on
replacing conventional light bulb shaped lamp such as                 which the LED chips 110 are mounted and a second main
incandescent light bulbs and light bulb shaped fluorescent            surface 126 (back surface) composing the surface opposite
lamps.                                                           40   to the first main surface . A plurality of the LED chips 110 are
( Overall Configuration of LED Light Bulb )                            arranged in a straight line and mounted on the first main
    The overall configuration of the LED light bulb according         surface of the base board 120. The filament part 100 is
to the embodiment 1 of the present invention shall be                 placed with the first main surface on which the LED chips
described with reference to FIG . 1. FIG . 1 is a top view of         110 are mounted facing toward the top of the globe 170 .
the LED light bulb according to the embodiment 1 of the 45               The base board 120 is composed of a material translucent
present invention .                                                   to visible light. The base board 120 is preferably made of a
    As Illustrated in FIG . 1, the LED light bulb 1 according         material with high light transmittance. With this, the light
to the embodiment 1 of the present invention uses LED chips           emitted from the LED chip 110 transmits inside the base
which are semiconductor light-emitting devices as the light           board 120 , and is emitted from a part in which no LED chip
source . The LED light bulb 1 includes a filament part 100 50          110 is mounted . Accordingly , even when the LED chips 110
composed of the LED chips and other parts , two power                 are mounted only on the first main surface of the base board
supply leads 140 (141 and 142) for supplying power to the              120 , the light is emitted from the second main surface 126
LED chips, a stem 160 , a globe 170, a circuit 180 including          and other parts. Thus, it is possible to omnidirectionally emit
electronic parts , and a base 190. The filament part 100 is           light from the filament part 100 as the center .
composed of the LED chips 110 (not illustrated ) and a base 55     The base board 120 may be made of inorganic material or
board 120. Note that, in FIG . 1 , the circuit 180 and the power      resin material, and a translucent ceramic board made of
supply leads 140 placed inside the base 190 are illustrated in alumina or aluminum nitride, a translucent glass substrate ,
dotted lines .                                                 or a flexible substrate made of flexible translucent resin may
    The filament part 100 is a light- emitting unit (light     be used , for example. The base board 120 according to the
emitting module ) reproduces the simulated light-emitting 60 embodiment 1 is made of ceramic composed of translucent
property equivalent to the filament in an incandescent light polycrystalline alumina, and is a bar -shaped cuboid 20 mm
bulb , and emits light with the power supplied from the long, 1 mm wide, and 0.8 mm thick . Accordingly, the shape
power supply leads 140. The filament part 100 includes a of the first main surface 125 and the second main surface
 translucent base board 120 on which the LED chips are 126 of the base board 120 is a rectangle with a large aspect
mounted , and is housed in the globe 170. In the embodiment 65 ratio . As described above, by making the shape of the base
 1 , the filament part 100 is suspended approximately at the board 120 long , it is possible to reproduce the filamentof the
center of the hollow globe 170. As described above , placing incandescent light bulb simulated more closely . Note that,
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 15 of 21


                                                    US 10,533,712 B2
                               7                                                                   8
the shape and the size of the base board 120 are examples , chip bonding material 118. In addition , the LED chips 110
and may be in other form or size .                             are electrically connected by a gold wire 117. With this , the
  Power supply terminals 121 and 122 for fixing the power 12 LED chips 110 are connected in series . The LED chips
supply leads 140 (141, 142 ) are provided atboth ends of the 110 at the ends of the LED chips 110 connected in series are
base board 120 in the longer direction , and metal plating 5 electrically connected the wire bonding pad parts 123 and
made of gold and others is made on the uppermost surface 124 that are electrically connected by the gold wire 117 to
of the power supply terminals 121 and 122. At the power the feeder terminals 121 and 122 provided at the ends of the
supply terminals 121 and 122 on the ends of the filament part base board 120. Note that, in the embodiment 1 , one power
100 , the tip of the power supply leads 140 are electrically supply terminal 121 is a cathode power supply terminal, and
and mechanically connected by solder.More specifically, the 10 the other power supply terminal 122 is an anode power
two power supply leads 140 ( 141 and 142 ) are connected to supply terminal.
the shorter sides of the first main surface 125 of the                 The LED chip 110 according to the embodiment 1 is a
rectangle . In the embodiment 1 , the base board 120 is bare chip which emits visible light in one color, and a blue
attached to the power supply leads 140 such that the first LED chip which emits blue light when energized may be
main surface 125 on which the LED chips 110 are mounted 15 used , for example . Note that, in the embodiment 1, an
 faces the top of the globe 170 ( in a direction that the second example in which 12 LED chips 110 are mounted is illus
main surface 126 faces the base ). In addition , wire bonding trated . However, the number of the LED chips 110 may be
pads 123 and 124 electrically connected to the power supply determined appropriately depending on the usage. For
terminals 121 and 122 are provided on both ends of the first example , as a replacement for a miniature light bulb , only
main surface 125 of the base board 120 .                           20 one LED chip may be used .
    Twelve LED chips 110 are provided in a straight line                 The LED chips 110 and the gold wire 117 are covered
between the power supply terminals 121 and 122 on the first with the translucent sealing material 130 in a straight line
main surface 125 of the base board 120. More specifically, shape . The sealing material 130 is a phosphor containing
the LED chips 110 are provided between a part at which the resin made of a resin containing phosphor particles which
power supply lead 141 and the base board 120 are connected 25 are wavelength conversion material, and converts the wave
and a part at which the power supply lead 142 and the base length (converts color ) of light emitted from the LED chip
board 120 are connected .                                             110 to lightwith another wavelength , and seals the LED chip
   Note that, the base board 120 is preferably made of a 110 for protecting the LED chip 110. In the embodiment 1,
material which is not only translucent but also has high heat the sealing material 130 is formed in a straight line shape
conductivity and heat emissivity for increasing the heat 30 covering all of the LED chips 110 arranged in a straight line .
radiation property . In this case , it is preferable that the base      More specifically, translucent resin such as silicone resin
board 120 is made of a material generally referred to as a may be used as the sealing material 130, and the sealing
hard brittle material, such as glass and ceramic . ere, the material 130 is composed of the translucent resin dispersed
emissivity is represented by a ratio with respect to heat with phosphor particles (not illustrated ) and light-diffusion
emission on black body (full radiator ), and has a value 35 material (not illustrated ). The sealing material 130 with the
between 0 and 1, with 1 being the value of black body configuration described above is formed by the following
radiation . The emissivity of glass or ceramic is 0.75 to 0.95 , two processes , for example . First, in the first process , the
and heat emission close to the black body radiation is sealing material 130 which is an uncured paste including the
achieved . In termsof practical use , the emissivity of the base wavelength conversion material is applied in a continuous
board 120 is preferably 0.8 or higher, and is more preferably 40 straight line on the row of the LED chips 110 by a dispenser .
0.9 or higher . In addition , when the volume of the filament Next, in the second process , the applied paste of sealing
part 100 is small compared to the entire lamp and the heat material 130 is cured . The cross -section of the sealing
capacity is small, it is preferable to have a configuration with material 130 formed as described above is dome-shaped ,
high emissivity so as to dissipate heat.                              and is 1 mm wide and 0.2 mm high . Note that, it is preferable
   Next, the detailed description of the LED chip 110 shall 45 that the width of the sealing material 130 is approximately
be made with reference to FIG . 3. FIG . 3 is a cross - sectional the same as the width of the base board 120 .
view for illustrating the LED chip and the configuration                 Note that, the wavelength conversion material included in
around the LED chip in the LED light bulb according to the the sealing material 130 may be a yellow phosphor such as
embodiment 1 of the present invention .                               (Sr, Ba) SiO :Eu2 +, Sr SiO :Eu2+, for example. Alterna
    As illustrated in FIG . 3 , the LED chip 110 includes a 50 tively, the wavelength conversion material may be a green
sapphire board 111 and a plurality of nitride semiconductor phosphor such as (Ba, Sr)2SiO4:Eu2+, BazSi 012N2:Eu? +.
 layers 112 stacked on the sapphire board 111 and each Alternatively , the wavelength conversion material may be a
having a different composition , is vertically long, and is 600 red phosphor such as CaAlSiNz:Eu2+, Sr2(Si, Al)-(N , O )s:
um long , 300 um wide , and 100 um thick . At an end of the Eu2+ . The sealing material 130 may not be necessarily be
LED chip on a surface opposite to the sapphire board 111 , 55 made of silicone resin , and may be made of an organic
a cathode electrode 113 , an anode electrode 114 , and wire material such as fluorine series resin or an inorganic material
bonding parts 115 and 116 are formed .                           such as a low -melting -point glass or a sol-gel glass. Since
   The LED chip 110 is fixed with the chip mounting part the inorganic materials are more highly resistant to heat than
119 ( see FIG . 2B ) of the base board 120 by a translucent chip the organic material, the sealing material 130 made of
bonding material 118 such that the surface on the sapphire 60 inorganic material is advantageous for increasing lumi
board 111 faces the first main surface 125 of the base board        nance .
120. Silicone resin containing a filler made of metal oxide         As phosphor particles , when the LED chip 110 is a blue
may be used as the chip bonding material 118. Note that, LED chip which emits blue light, a material which absorbs
using translucentmaterial as the chip bonding material 118 part of the blue light and converts the wavelength of the light
reduces the loss of light emitted from the surface of the LED 65 into another wavelength is used . For example, YAG series
chip 110 on the sapphire board 111 side and side surfaces of yellow phosphor particles such as (Y , Gd); A1 0 , 2: Ce3+,
the LED chip 110 , and prevents a shadow blocked by the YzA13012:Ce3+ may be used in order to obtain white light
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 16 of 21


                                                  US 10,533,712 B2
                               9                                                            10
 from the blue light. With this, part of the blue light emitted in the filament part 100 to emit light. Each of the power
from the LED chip 110 is converted into yellow light by supply leads 141 and 142 is a composite wire including an
wavelength conversion of the yellow phosphor particles internal lead wire , a Dumet wire and an external lead wire
included in the sealing material 130. The blue light which is joined in this order. The two power supply leads 141 and 142
not absorbed by the yellow phosphor particles and the 5 have strength enough to support the filament part 100 , and
yellow light obtained by the wavelength conversion of the support the filament part 100 such that the filament part 100
yellow phosphor particles are diffused and mixed in the is suspended at a constant position in the globe 170 .
sealing material 130 , and is emitted as white light from the     In each of the power supply leads 141 and 142 , the
sealing material 130 .                                         Internal lead wire is an electric wire extending to the inside
   Particles such as silica are used as the light diffusion 10 of the globe 170 , and is extended from the stem 160 toward
material. In the embodiment 1 , the translucent base board the filament part 100. The external lead wire is an electric
120 is used . Thus, the white light emitted from the line wire extending to outside of the globe 170, and is extended
shaped sealing material 130 transmits the inside of the base        from the circuit 180 toward the stem 160.Metal wire mainly
board 120 , and is emitted from the back surface and the side       containing copper (copper wire ) may be used as the internal
surfaces of the base board 120. As described above , the 15 lead wire and the external lead wire . The Dumet wire is an
sealing material 130 including the wavelength conversion            electric wire sealed inside of the stem 160. The internal lead
material is arranged in line on one of themain surfacesof the       wire is connected to the power supply terminals 121 and 122
bar- shaped base board 120. Thus, the base board 120 on the base board 120 , and the external lead wire is
appears shining like a filament of the conventional incan    connected to the output terminal 182 in the circuit 180 which
descent light bulb from any surface of the base board 120 20 shall be described later.
when the light bulb shaped lamp 1 is turned on .                 The stem 160 is provided from the opening 171 of the
   In addition , the sealing material 130 including the wave  globe 170 toward the inside of the globe 170. More specifi
length conversion material may be arranged on a surface of cally, the stem 160 is formed as a rod -shaped extending part
the base board 120 on which the LED chip 110 is not having one end extended in the proximity of the filament
mounted . More specifically, as in the embodiment 1 , in a 25 part 100. More specifically , the stem 160 according to the
configuration in which the LED chip 110 is mounted on the embodiment 1 is a component with a shape as if the stem
first main surface 125 of the base board 120 and the LED            used for conventional incandescent light bulb is extended
chip 110 is not mounted on the second main surface 126 toward the inside of the globe 170. Note that, the stem 160
opposite to the first main surface 125 , the sealing material may be a stem used for a common incandescent light bulb .
130 ( the second sealing material) is formed on the second 30 The end portion of the stem 160 on the base side is joined
main surface 126 , in addition to the sealing material 130 to the opening 171 of the globe 170 so as to close the
( first sealing material) on the first main surface. With this, opening 171. As described above, part of the each of the
the blue light emitted from the second main surface 126 on power supply leads 141 and 142 are sealed in the stem 160.
which the LED chip 110 is not mounted is converted into As a result , the filament part 100 inside of the globe 170 is
yellow light and white light is synthesized . Accordingly , it is 35 electrically connected to the circuit 180 outside , while
possible to set the color of light emitted from the second keeping the globe 170 airtight. Accordingly, with the LED
main surface 126 on which the LED chip 110 is notmounted            light bulb 1, it is possible to prevent water or vapor from
closer to the color of light directly emitted from the sealing      entering the globe 170 for a long period of time, and to
material 130 on the first main surface 125 , allowing emis          prevent degradation of the components of the filament part
 sion of white light from both surfaces of the base board 120. 40    100 or degradation of the connecting part ofthe filament part
 As a result , a light-distribution property even more closely       100 and the power supply leads 140 due to moisture . Note
similar to the incandescent light bulb can be achieved .            that, each of the power supply leads 140 are not necessarily
    In this case , it is preferable that the sealing material 130   a composite wire , but a single wire composed of a single
 formed on the second main surface 126 is formed over, in           metal wire .
plan view , the sealing material 130 formed on the first main 45        The stem 160 is made of soft glass transparent to visible
surface 125 ( in a direction orthogonal to the first and second     light. With this , the LED lightbulb 1 can prevent the loss of
main surfaces ).With this, it is possible for the light from the    light emitted from the filament part 100 due to the stem 160.
LED chip to effectively enter the sealing material 130 on            The LED light bulb 1 can also prevent the shadow formed
both of the main surfaces.                                          by the stem 160. Furthermore , white light emitted from the
    Note that , the wavelength conversion material included in 50    filament part 100 illuminates the stem 160. Thus, the light
 the sealing material 130 may be a yellow phosphor such as          bulb shaped lamp 1 can achieve visually superior appear
(Sr, Ba) Si02: Eu2+, Sr SiOs: Eu2+, for example, in addition        ance . Note that, the stem 160 may not have to close the
 to the YAG phosphor. Alternatively, a green phosphor such          opening 171 in the globe 170 , and may be attached to a part
as (Ba, Sr ) SiO , Eu2* , BazSi 0,2N ,: Eu + may also be used .     of the opening 171 .
Alternatively, a red phosphor such as CaAlSiNz:Eu² +, Sr2 55           Note that, the power supply lead 140 is preferably metal
 (Si, Al) (N , O )g: Eu ? + may be used .                           wire containing copper with high heat conductivity . With
    The sealing material 130 may not be necessarily be made         this, it is possible to actively dissipate heat generated at the
of silicone resin , and an organic material such as fluorine        filament part 100 to the base 190 through the power supply
series resin or an inorganic material such as a low -melting lead 140. Furthermore , in the embodiment 1, an example in
point glass or a sol-gel glass may be used as the sealing 60 which two power supply leads 140 are included is illus
material other than the silicone resin . Since the inorganic trated . However, it is not limited to this example . For
materials are more highly resistant to heat than the organic example , when multiple filament parts are housed in the
material, the sealing material 130 made of inorganic material globe and power is supplied to each of the filament parts ,
 is advantageous for increasing luminance.                      each of the filament parts may be supported by separate
(Power Supply Leads and Stem )                               65 power supply lead. Note that, each of the power supply leads
    The two power supply leads 140 ( 141 and 142) are power 140 are not necessarily a composite wire, but a single wire
supply wires for supplying power to cause the LED chip 110          composed of a single metal wire.
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 17 of 21


                                                    US 10,533,712 B2
                              11                                                               12
(Globe and Stem )                                                 one of the external lead wires is connected to the screw part
   The globe 110 has a shape with one end closed in a             191 , and the other of the external lead wires is connected to
spherical shape , and the other end has the opening 171. In       the eyelet 192. Note that, the circuit 180 is not limited to a
other words, the shape of the globe 170 is that the opening       smoothing circuit, but may be an appropriately selected
171 provided in a part of hollow sphere is narrowed down 5 combination of a light-adjusting circuit , a voltage booster,
while extending away from the center of the sphere. In the         and others .
 embodiment 1, the shape of the globe 170 is Type A ( JIS            The base 190 is provided at the opening 171 of the globe
C7710 ) which is the same as a common incandescent light           170. More specifically, the base 190 is attached to the globe
bulb .                                                             170 using an adhesive such as cement to cover the opening
    The globe 170 is a hollow translucent component which 10 171 of the globe 170. In this embodiment, the base 190 is an
houses the filament part 100 inside , and emits the light E26 base . The LED light bulb 1 is attached to a socket for
emitted from the filament part 100 to outside of the lamp. In E26 base connected to the commercial AC power source for
the embodiment 1, the globe 170 is a hollow glass bulb made use .
of transparent silica glass, and the filamentpart 100 arranged       Note that, in the embodiment 1, an example using an E26
at the center of the globe 170 can be seen from outside of the 15 base is described . However, it is not limited to this example,
globe 170. With this configuration , the loss of the light and the size and the shape of the base may be appropriately
emitted from the filament part 100 due to the globe 170 can selected depending on the usage. For example , an E17 base
be suppressed . In addition , with the filament part 100 or others may be used as the base 190. In addition , the base
arranged at the center of the spherical globe 170 , the 190 does not have to be a screw base, and may be a base in
omnidirectional light-distribution property is achieved when 20 a different shape such as a plug - in base . Alternatively , the
the light bulb shaped lamp 1 is turned on .                        base 190 is directly attached to the opening 171 of the globe
   Note that, the shape of the globe 170 does not have to be 170.However, it is not limited to this example. The base 190
Type A. For example, the shape of the globe 170 may be may be indirectly attached to the globe 170. For example,
 Type G or Type E , and may be appropriately selected the base 190 may be attached to the globe 170 through resin
depending on the usage. The globe 170 does not have to be 25 components such as a resin case . In this configuration , the
transparent, and diffusion treatment such as a milky white circuit 180 and others may be housed in the resin case, for
diffusion film formed by applying silica may be performed . example .
Alternatively , the globe 170 may be colored in red , yellow , (Light Distribution Pattern )
or other colors ,or a pattern or picture may be drawn thereon .      Next, as an example of the effects achieved by the base
 Alternatively, the globe 170 does not have to be made of 30 board 120 in the LED light bulb 1 according to the embodi
silica glass . The globe 170 may bemade of transparent resin ment 1 of the present invention , light-distribution patterns of
such as acrylic . Forming the globe 170 with glass as the LED light bulbs shall be described with reference to
described above allows the globe 170 be highly resistant FIGS. 5A and 5B . FIG . 5A is a chart illustrating a light
to heat.                                                           distribution pattern of the LED light bulb 1 according to the
(Circuit and Base )                                             35 embodiment 1 of the present invention in which a base board
    The circuit 180 is a lighting circuit for causing the LED made of translucent polycrystalline alumina ceramic having
chip 110 in the filament part 100 to emit light, and is housed a total transmittance of 90 % or higher is used . FIG . 5B is a
in the base 190. More specifically, the circuit 180 includes chart for comparison with FIG . 5A , and illustrates a light
a plurality of circuit elements and a circuit board on which distribution pattern of the LED light bulb according to a
the circuit elements are mounted . In the embodiment 1, the 40 comparative example in which a base board made of opaque
circuit 180 converts the AC power received from the base          alumina ceramic is used . Note that, the configurations of the
190 into the DC power , and the DC power is supplied to the       LED light bulbs used for the charts in FIGS. 5A and 5B are
LED chip 110 through the two power supply leads 140 .             identical to the embodiment 1 except for the material
   FIG . 4 is a diagram illustrating the circuit configuration of composing the base board . In both charts, the light intensity
the lighting circuit in the LED light bulb according to the 45 is normalized using the light intensity of an angle having the
embodiment 1 of the present invention . As illustrated in FIG . highest emission intensity . Zero degree is directed toward
4 , the circuit 180 in the embodiment 1 includes, as electronic    the globe , and 180 degrees are directed toward the base . In
parts (circuit elements ), a diode bridge 183 for rectification , this configuration , since the light is blocked by the metal
a capacitor 184 for smoothing, and a resistor 185 for base, no light is emitted to the 180 -degree direction toward
adjusting current.                                               50 the base . Usually , an LED light bulb is attached to the
  Here, input terminals of the diode bridge 183 are input         ceiling. In this case, the globe is on the lower side, and the
terminals 181 of the circuit 180 , and an end of the capacitor    base is on the upper side ( ceiling side).
184 and an end of the resistor 185 are output terminals 182        According to the light-distribution pattern of the LED
of the circuit 180. Furthermore , the input terminals 181 are light bulb 1 according to the embodiment 1 using a trans
electrically connected to the base 190.More specifically, one 55 lucent base board illustrated in FIG . 5A , the light from the
of the input terminals 181 is connected to the screw part 191 LED light bulb 1 is strongly emitted in the 20 -degree
on the side surface of the base, and the other of the input direction on the globe side and 150 - degree direction on the
terminals 181 is connected to the eyelet 192 at the bottom of base side, which indicates a wide distribution angle of light.
the base . The output terminals 182 of the circuit 180 are In contrast, according to the light-distribution pattern of the
connected to the external lead wire of the power supply lead 60 LED light bulb according to a comparative example using an
140. More specifically, the output terminals 182 are electri     opaque base board illustrated in FIG . 5B , the light from the
cally connected to a row of LED chips 186 ( series -connected LED light bulb is strongly emitted in 0 -degree direction on
group ) including the LED chips 110 connected in series.         the globe side. However, the light is sparsely emitted toward
  Note that, the LED light bulb 1 does not have to include the 150 -degree direction on the base side, and the intensity
the circuit 180.For example ,when the DC power is directly 65 of the light is merely approximately 20 % of the highest
supplied from a lighting equipment or a cell, the LED light intensity . Furthermore , an emission angle set to be an angle
bulb 1 does not have to include the circuit 180. In this case , at which the intensity of light is half the highest intensity is
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 18 of 21


                                                      US 10,533,712 B2
                               13                                                                      14
approximately 110 degrees in the light emitted from the                 the second main surface 226 side opposite to the first main
LED light bulb in FIG . 5A , and is narrow in the radiation             surface 225 on which the LED chip 210 is mounted , it is
angle of the light emitted from the LED light bulb in FIG .             possible to view the shape of the sealing material 230
5B , at approximately 70 degrees . As described above , the             clearly. As in this variation , since the filament part is
LED light bulb in FIG . 5A can achieve wider light distri- 5 composed of a plurality of LED chip rows (series connected
bution angle than the distribution angle of the LED light               group ), each row can be easily recognized from an opposite
bulb in FIG . 5B , and a light-distribution pattern closer to that     main surface side on which the LED chips are not mounted .
of the incandescent light bulb with which the filament can be              Note that, when the LED chip 210 which emits violet light
seen from any direction is achieved . Note that, the direction          is used as in this variation , the filament part 200 which emits
atlight
    which
        bulbthein emission intensitybeon0 the
                  FIG . 5A should             globe
                                          degree , butsideis of
                                                             20 the LED. 10 white light can be achieved by using blue phosphor, green
                                                                degrees
 This is probably because the base board 120 is slightly tilted .       phosphor, and red phosphor as the wavelength conversion
( Variation of Filament Part )                                         material included in the sealing material 230 .
   Next, a variation of the LED light bulb according to the               In addition , the power supply leads 140 support the
embodiment 1 of the present invention shall be described             15 filamentpart 200 at the diagonal parts of the base board 220
with reference to FIGS . 6A and 6B . FIG . 6A is a diagram              in a square in this variation . However, it is not limited to this
matic perspective view of the filament part in the LED light example . Alternatively, the filament part 200 may be sup
bulb according to the variation of the embodiment 1 of the ported at the central part of opposite two sides of the
present invention . FIG . 6B is a cross -sectional view of the rectangle base board 220 , or supported at the both ends of
 filament part in the LED light bulb along A -A ' in FIG . 6A. 20 one side. In particular, when the base board 220 is placed
   The LED light bulb according to this variation is different vertically facing the main surface of thebase board on which
from the LED light bulb according to the embodiment 1 In the LED chip is mounted toward the side part of the globe
the configuration of the filament part , and the rest of the 170, the part porting the base board 220 is located at the
configuration is identical. Accordingly , in this variation , the stem side. Thus, it is possible to shorten the length of the
 filament part 200 shall be mainly described . The filament 25 power supply lead 140 .
part 200 according to the variation includes a translucent
tabular base board 220 and a plurality of rows of LED chips                                     Embodiment 2
210 .
   In this variation , the base board 220 is composed of        Next, an LED light bulb 2 according to the embodiment
ceramic made of aluminum nitride, and is a tabular board 30 2 of the present invention shall be described with reference
which is a rectangle 20 mm long , 10 mm wide , and 0.8 mm to FIGS . 7 to 9. FIG . 7 is a front view of the LED light bulb
thick . Two through holes 221 and 222 are provided in the according to the embodiment 2 of the present invention .
base board 220. The two through holes 221 and 222 are           As illustrated in FIG . 7 , the LED light bulb 2 according
provided at the diagonal ends of the base board 220, and the to the embodiment 2 of the present invention is different
power supply leads 140 (141 and 142 ) passes through the 35 form the LED light bulb 1 according to the embodiment 1 in
two respective through holes and fixed with solder. More that a spherical (Type G ) globe 370 is used , that the LED
specifically , the power supply lead 141 passes through one chips 310 are mounted on both surfaces of the base board
of the through holes 221, and the power supply lead 142 320 , and that the two rows of LED chips (series connected
passes through the through hole 222. The leads and the group ) that were connected in series are inversely connected
through holes are electrically and mechanically connected 40 in parallel.
with solder.                                                               FIG . 8A is a top view of the filament part 300 in the
  Furthermore, 30 LED chips 210 which emit violet light                 embodiment 2. The filament part 300 is formed as follows:
are mounted on the first main surface 225 of the base board             a plurality of LED chips 310 are arranged in a zigzag line
220. The LED chip 210 is composed as three rows of LED and mounted on translucent base board 320 ; the sealing
chip rows, and one LED chip row includes 10 LED chips 45 material 330 including the wavelength conversion material
210. A part of the metal line pattern 223 plated with gold on           is applied in zigzag shape along the LED chips 310 arranged
the surface is a chip mounting part. The LED chip 210 in the            in zigzag in an area surrounded by the broken line in FIG .
variation is mounted by a process known as flip chip                    8A . The LED chips 310 are located at the inflection points
bonding with which the cathode electrode and the anode                  of the zigzag shape. By shaping the sealing material 330 in
electrode of the LED chip 210 are connected to the chip 50              a shape other than a straight line gives variety to the shape
mounting part. Each of the 10 LED chips 210 included in a               of the filament part.
row is connected in series, and the three rows are connected              In addition , in the embodiment 2 , the LED chips 310 are
in series with one another. In other words, all of the 30 LED           arranged in zigzag on both sides of the base board 320. The
chips 210 are connected in series. Note that , the metal line    zigzag shaped sealing material 330 is applied on the LED
pattern 223 may be formed using a transparent conductive 55      chips 310 on both surfaces. In this case, the sealing materials
material such as indium tin oxide (ITO ). By having the metal    330 located on one of the main surfaces ( first main surface)
line pattern 223 made of a transparent conductive material       and on the other of the main surfaces (second main surface )
allows reducing the loss due to light absorption compared to     are preferably formed such that the zigzag shapes cross each
the case in which the light-blocking metal material is used .    other. With this configuration , when viewing the base board
In addition , the shadow caused by blocked light does not 60     320 from one of the main surfaces, the sealing material 330
appear either.                                                   on the other main surface can be seen through . With this , the
   Each of the rows of LED chips of the LED chips 210 is         appearance of two entwined filaments can be reproduced .
sealed in line by the sealing material 230 including the This configuration shall be described with reference to FIG .
wavelength conversion material. With this , it is possible to 8B . FIG . 8B is a diagram illustrating the arrangement of the
reproduce the LED light bulb as if there are three filaments. 65 sealing material 330 according to the embodiment 2. In FIG .
In this variation , the aluminum nitride composing the base 8B , the arrangement of the sealing material 330 on one of the
board 220 is clear and transparent. Thus , when viewed from             main surfaces of the base board 320 and the other of the
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 19 of 21


                                                    US 10,533,712 B2
                              15                                                                  16
main surfaces of the base board 320 is illustrated in the            property close to that of the incandescent light bulb , in the
broken line 333 and the solid line 334 .                             samemanner as the embodiment 1 .
   Note that, in the embodiment 2 , the LED chips are (Variation of Filament Part)
arranged on both surfaces of one base board . However, it is Next, a variation of the LED light bulb according to the
not limited to this example. For example, two boards on 5 embodiment 2 of the present invention shall be described
which the LED chips are mounted only on one main surface with reference to FIGS. 10 to 13. FIGS. 10 to 13 are
are prepared and the other main surfaces on which no LED diagrams for illustrating the variations 1 to 4 of the filament
chip is mounted are bonded . With this, the base board on part in the LED light bulb according to the embodiment 2 of
which the LED chips are mounted on both surfaces can be the present invention . Note that, for simplifying the descrip
made . In above
described this casecan, betheachieved
                              same effects
                                      .    as the embodiment 10 tion , illustration of the LED chips and the power supply
    FIG . 9 illustrates the circuit configuration of the circuit terminals       is omitted in these diagrams. Note that, the con
380 used for the LED light bulb according to the embodi above, andofthe
                                                                     figuration      the sealing material is the same as described
                                                                                        sealing material includes the wavelength
ment 2. As illustrated in FIG . 9 , in the LED chip row 385 conversion material            .
( first series connected group ) arranged on one of the main      15
surfaces and the LED chip row 386 (second series connected              In the  filament  part 400 in the variation 1 illustrated in
 group ) arranged on the other of the main surfaces , the LED FIG . 10 , three translucent base boards 420 (421, 422 , and
chips in the rows of the LED chips are connected in series . 423 ) on which the LED chips are mounted compose three
Furthermore, the LED chip row 385 and the LED chip row side faces of a triangle pole , and the entire triangle pole is
386 are electrically connected in inverse parallel connection . 20 covered with the sealing material 430 including the wave
Furthermore , one of the connecting parts on which one end length conversion material, forming a cylindrical light
of the LED chip row 385 and the one end of the LED chip emitting unit as a whole . As described above, the filament
row 386 are connected , and the other connecting part on part 400 according to the variation 1 reproduces the shape of
which the other end of the LED chip row 385 and the other the cylindrical filament.
end of the LED chip row 386 , that is, both ends of the 25 This configuration is advantageous because the power
inverse parallel connection are connected to the power supply leads(not illustrated ) may be inserted and fixed in the
supply terminals 321 and 322 , and electrically connected to inner area 425 of the triangle pole surrounded by the three
the power supply leads 341 and 342 ( in FIG . 7 ). Note that, base boards 421 , 422 , and 423. With this, it is possible to
the LED chips that are side -by -side belong to different LED actively radiate the heat generated at the LED chip through
chip rows (series connected group ).                              30 the power supply leads.
    In the circuit 380 , the input terminals 381 are electrically       The filament part 500 in the variation 2 illustrated in FIG .
connected to the base 390 , and the output terminals 382 are 11 is composed of three translucent base boards 520 (521,
electrically connected to the power supply terminals 321 and 522 , and 523 ) on which the LED chips are mounted are
322 in the filament part 300 through the power supply leads arranged such that the cross - section is U -shaped with all
340 (341, 342 ) in the stem 360. With the configuration 35 corners in straight angles.
described above, AC power is supplied from the base 390 to              This configuration is advantageous because the LED chip
the power supply lead 340 , and AC power is supplied to the mounted surface of the base board 522 in the middle is
ends of the inverse parallel connection . With this, in one arranged facing the top side of the globe . In addition , the
cycle, one of the LED chip rows (for example, the LED chip LED chip mounted surfaces of the base boards 521 and 523
row 385 ) is turned on ; the other of the LED chip rows ( for 40 on both sides are arranged facing the side surface of the
example, the LED chip row 386 ) is turned off . And it is globe . With this configuration , the sealing material 530 can
reversed in the next cycle ; thereby the two LED chip rows be recognized from any direction . With this, the light
385 and 386 keep alternately blinking. Accordingly, in the emission shape of the filament part 500 is even more close
embodiment 2, the lighting circuit can be configured without to the light-emission shape of the filament of the incandes
using electronic parts for converting the AC power to the DC 45 cent light bulb when emitting light.
power such as a diode bridge for rectification. This allows        The filament part 600 according to the variation 3 illus
composing the circuit only with the resistor 383 for adjust     trated in FIG . 12 is composed by arranging the LED chips
ing current, simplifying the circuit configuration .            and the sealing material 630 wound around the translucent
  Note that, in the embodiment 2 , the power supply leads polygonal column base board 620 .
340 ( 341, 342 ) are attached to the base board 320 in a 50 The configuration is advantageous because the shape of
direction that both of the main surfaces of the base board 320
                                                           the filament of the conventional incandescent light bulb , that
on which the LED chips 310 are mounted facing the side is , a spring shape can be reproduced .
part of the globe 370. Note that, the direction of the        The filament part 700 according to the variation 4 in FIG .
attachment of the power supply leads 340 ( 341 and 342 ) on          13 is composed by arranging the LED chips and the sealing
the base board 320 may be appropriately determined 55 material 730 in a ring on the circular translucent base board
depending on the design of the LED light bulb. In addition , 720 .
in the embodiment 2, the filament part 300 is arranged in a    Note that, the shape of the arrangement of the LED chips
direction that the rowsof the LED chips 310 composing the            and the sealingmaterial 730 is not limited to a circular ring,
filament part 300 crosses the central axis of the globe 370.         but may be a shape that cannot be achieved by the filament
 The direction may be appropriately determined depending 60          of the conventional incandescent light bulb such as square,
on the design of the LED light bulb . For example , the              star, characters, graphic, signs , or cartoon characters.
filament part 300 may be arranged in parallel with or oblique           In addition , the shape of the base board 720 may also have
to the central axis of the globe 370 .                               a variety not only square or circle , but also star, characters ,
   As described above, in the LED light bulb 2 according to          graphic, signs , or cartoon characters.
the embodiment 2 of the present invention , the light-distri- 65     (Other Variation of Filament Part and Others)
bution pattern with a wide light-distribution angle can be              The light bulb shaped lamp according to the present
achieved , achieving the omnidirectional light-distribution          invention has been described above based on the embodi
         Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 20 of 21


                                                     US 10,533,712 B2
                            17                                                                           18
ments and variations. However, the present invention is not              115 , 116 Wire bonding part
limited to the embodiments and others.                                   117 Gold wire
   In the embodiments the filament part is configured to emit            118 Chip bonding material
white light using the LED chips and the sealing material                 120, 220 , 320, 420 , 421, 422 , 423 , 520 , 521 , 522 , 523 , 620 ,
including the wavelength conversion material as               an    5      720 Base board
example . However, it is not limited to this example .                   121, 122, 321, 322 Power supply terminal
   For example, the filament part can be configured with                 125 , 225 First main surface
yellow to amber LED chips along with translucent sealing                 126 , 226 Second main surface
material that does not include the wavelength conversion                 130 , 230 , 330 , 430 , 530 , 630 , 730 Sealing material
material. Light bulb with low luminous flux is generally 10 140 , 141, 142, 340 , 341, 342 Power supply lead
used for purposes that does not require high color rendition . 160 , 360 Stem
For these purposes, the light from incandescent light bulb 170 , 370 Globe
can be reproduced using only the light from the LED chip . 180 , 380 Circuit
   Needless to say, the color of light emitted from the LED
chip , whether or not the wavelength conversion material is 15 181  , 381 Input terminal
used , or the type of the wavelength conversion materialmay 183 ,Diode
                                                                182   382 Output terminal
                                                                           bridge
also be selected appropriately.                                 184 Capacitor
   For example , a configuration in which LED chips of 185         , 383 Resistor
light's three primary colors , i.e., blue , green , and red are
used to obtain white light, a configuration in which LED 20 190
                                                            186, 385 , 386 LED chip row
chips having a wavelength from blue-violet to a near 191, Screw  390 Base
                                                                        part
ultraviolet range, and phosphors of the three primary colors,            192 Eyelet
i.e., blue , green , and red are used to obtain white light, or a        221, 222 Through hole
configuration in which light in a single color such as blue              223 Metal line pattern
only , green only , or red only is used is possible as a            25
                                                                         425 Inner area
configuration of the filament part.
   In addition, although LED is used as an example of the
light- emitting device in the embodiments, the light- emitting             What is claimed is :
device may be a semiconductor laser, organic electro lumi                  1. A light emitting module comprising:
nescence (EL ), or inorganic EL .                                   30     an elongated base board having a first end and a second
   The LED light bulb according to the embodiments and the                   end at opposed ends of a longitudinal direction of the
variations may be attached to the lighting equipment pro                      base board , a first surface, a second surface opposing
vided on the ceiling of a room , and can be implemented as                    the first surface and side surfaces extending in the
a lighting apparatus. The lighting apparatus includes the        longitudinal direction of the base board ;
LED light bulb and the lighting equipment (light-up equip- 35 firstendandandsecond conductive members provided at the first
                                                                              the second end on the first surface of the base
ment). The lighting equipment includes an equipment body
attached to the ceiling and a lamp cover covering the LED                     board , and extending beyond the first and second ends
 light bulb , and a socket for attaching the base of the LED                  of the base board in the longitudinal direction of the
light bulb is provided in the equipment body. Power is                        base board ;
supplied to the LED light bulb through the socket.                  40      first and second power supply terminals respectively
   Those skilled in the art will readily appreciate that many     provided at the first end and the second end of the base
modifications are possible in the exemplary embodiments           board , and extending transverse to the longitudinal
without materially departing from the novel teachings and         direction of the base board , the first and second power
advantages of this invention . Accordingly, all such modifi        supply terminal electrically connected to the first and
cations are intended to be included within the scope of this 45   second conductive members , respectively ;
invention .                                                     a plurality of light- emitting diodes provided on the first
                                                                  surface of the base board arranged in a line parallel to
              INDUSTRIAL APPLICABILITY                             the longitudinal direction of the base board and
                                                                  between the first conductive member and the second
   The light bulb shaped lamp according to the present 50         conductive member, the plurality of light-emitting
invention reproduces the simulated filament of the incan           diodes being connected in series by wires such that
descent light bulb by the light-emitting device such as the        each light- emitting diode is connected to an adjacent
LED chips and the base board . The present invention is            light- emitting diode;
particularly effective for a light bulb shaped lamp replacing   end wires that connect longitudinal extremities of the
conventional incandescent light bulbs, and particularly a 55      plurality of light-emitting diodes to the first and second
light bulb shaped lamp replacing the incandescent light bulb       conductive members ; and
for decorative purpose showing the filament.                    an elongated seal including a wavelength conversion
                                                                             material, the elongated seal enclosing all of the plural
                REFERENCE SIGNS LIST                                          ity of light-emitting diodes,
                                                                    60     wherein the light emitting module has an elongated shape,
1,2 LED light bulb                                                         the elongated seal including the wavelength conversion
100, 200 , 300 , 400 , 500 , 600 , 700 Filament part                         material contacts all of the plurality of light-emitting
110 , 210 , 310 LED chip                                                      diodes , and
111 Sapphire board                                                         a cross -section of the elongated seal, that covers the first
112 Nitride semiconductor layer                                     65        surface and the side surfaces of the base board , has a
113 Cathode electrode                                                         semicircular shape that is uniform along the longitudi
114 Anode electrode                                                           nal direction of the base board .
          Case 6:21-cv-00146-ADA Document 1-2 Filed 02/12/21 Page 21 of 21


                                                    US 10,533,712 B2
                              19                                                                   20
   2. The light emitting module according to claim 1,                 version material comprises a single layer extending from the
wherein                                                               plurality of light emitting diodes to an outer-most surface of
  the seal further includes a translucent material.                   the semicircular shape .
   3. The light emitting module according to claim 1,                    15. The light emitting module according to claim 1 ,
wherein                                                          5    wherein the elongated seal further encloses the entire base
  the plurality of light-emitting diodes is arranged in a             board .
     straight line , and                                                 16. The light emitting module according to claim 1,
   the seal is arranged in a continuous straight line on a row        wherein a longitudinalportion of the base board in which the
     of the plurality of light-emitting diodes.                       end wires are provided is free from the light-emitting diodes.
  4. The light emitting module according to claim 1 ,            10      17. A light emitting module comprising:
wherein                                                                  an elongated base board having a first end and a second
   the plurality of light-emitting diodes is not mounted on                 end at opposed ends of a longitudinal direction of the
     the second surface of the base board .                                 base board , a first surface and a second surface oppos
   5. The light emitting module according to claim 1,                       ing the first surface ;
wherein                                                          15      first and second conductive members provided at the first
   the base board , the plurality of light- emitting diodes, and           end and the second end on the first surface of the base
      the seal comprise a light emitter configured to repro             board , and extending beyond the first and second ends
     duce a simulated light-emitting property equivalent to             of base board in the longitudinal direction of the base
      a filament in an incandescent light bulb .                        board ;
  6. The light emitting module according to claim 1, 20              first and second power supply terminals respectively
wherein                                                                 provided at the first end and the second end of the base
   each of the plurality of light-emitting diodes includes a            board , and extending transverse to the longitudinal
      sapphire board and a plurality of nitride semiconductor            direction of the base board , the first and second power
      layers stacked on the sapphire board , and is fixed on the        supply terminal electrically connected to the first and
      base board with the sapphire board facing the first 25 a plurality second conductive members, respectively ;
      surface of the base board .                                                  of light-emitting diodes provided on the first
   7. The light emitting module according to claim 1,                   surface   of the base board , arranged in a line parallel to
wherein                                                                 the longitudinal direction of the base board and
  the plurality of light-emitting diodes is fixed on the base 30        between the first conductive member and the second
      board by a translucent bonding material.                          conductive member ; and
   8. The light emitting module according to claim 1,               wires that connect the light-emitting diodes in series, each
wherein                                                                 of the wires extending in the longitudinal direction of
   the seal comprises a continuous line of sealing material.            the   base board to connect one of the plurality of
   9. The light emitting module according to claim 8 , 35                light-emitting diodes to an adjacent one of the plurality
wherein                                                                 of light- emitting diodes;
   a width of the sealing material is greater than a width of       end    wires that connect longitudinal extremities of the
      the base board .                                                  plurality of light- emitting diodes to the first and second
    10. The light emitting module according to claim 8 ,                conductive members ; and
wherein                                                              an elongated seal including a wavelength conversion
   a width of the sealing material at the base board is longer 40      material, the elongated seal enclosing all of the plural
      than a height of the sealing material above the base              ity of light-emitting diodes and enclosing the entire
      board in cross section .                                          base board , and enclosing the wires extending in the
   11. The light emitting module according to claim 1,                  longitudinal direction of the base board ,
wherein                                                             wherein the lightemitting module has an elongated shape,
   the elongated seal and the light emitting module have a     45   the elongated seal enclosing the entire base board contacts
      cylindrical shape.                                                all of the plurality of light-emitting diodes , and
   12. The light emitting module according to claim 1,              a  cross -section of the elongated seal above the base board ,
wherein                                                                 which encloses the wires extending in the longitudinal
   the wavelength conversion material included in the seal is 50        direction of the base board , has a semicircular shape
      a red phosphor.                                                   that is uniform along a longitudinal direction of the
   13. The light emitting module according to claim 1,                  base board .
wherein                                                             18. The light emitting module according to claim 17 ,
   the base board is flexible .                                   wherein a longitudinalportion of the base board in which the
   14. The light emitting module according to claim 1 , end wires are provided is free from the light- emitting diodes .
wherein the elongated seal including the wavelength con
